            Case 2:20-cv-01323-RAJ-JRC Document 42 Filed 10/21/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      EL PAPEL LLC, et al.,
                                                              CASE NO. 2:20-cv-01323-RAJ-JRC
11                              Plaintiffs,
                                                              ORDER ON UNOPPOSED
12              v.                                            MOTION FOR LEAVE TO FILE
                                                              BRIEF OF AMICI CURIAE
13      JAY INSLEE, et al.,

14                              Defendants.

15

16          This matter is before the Court on proposed amici curiae’s unopposed motion for leave to

17   file a brief in opposition to plaintiffs’ motion for preliminary injunction (Dkt. 16). See Dkt. 41.

18   Proposed amici curiae attached a proposed brief in opposition to the instant motion. See Dkt.

19   41-1. Proposed amici curiae state that they have conferred with all parties as to this motion and

20   that all parties are unopposed to the admission of the proposed amicus brief. See Dkt. 41, at 1.

21          “District courts may consider amicus briefs from non-parties concerning legal issues that

22   have potential ramifications beyond the parties directly involved or if the amicus has unique

23   information or perspective that can help the court beyond the help that the lawyers for the parties

24

     ORDER ON UNOPPOSED MOTION FOR LEAVE TO
     FILE BRIEF OF AMICI CURIAE - 1
            Case 2:20-cv-01323-RAJ-JRC Document 42 Filed 10/21/20 Page 2 of 2




 1   are able to provide.” Macareno v. Thomas, 378 F. Supp. 3d 933, 940 (W.D. Wash. 2019)

 2   (internal citations omitted). “The ‘classic role’ of amicus curiae is to assist a court in a case of

 3   public interest by ‘supplementing the efforts of counsel,” and “generally courts have ‘exercised

 4   great liberality’ in permitting amicus briefs.” California v. U.S. Dep't of the Interior, 381 F.

 5   Supp. 3d 1153, 1163–64 (N.D. Cal. 2019) (quoting Miller-Wohl Co. v. Comm’r of Labor &

 6   Indust., 694 F.2d 203, 204 (9th Cir. 1982); Woodfin Suite Hotels, LLC v. City of Emeryville, No.

 7   C 06-1254 SBA, 2007 WL 81911, at *3 (N.D. Cal. Jan. 9, 2007)).

 8          Having reviewed the instant motion and proposed amicus brief (see Dkts. 41, 41-1),

 9   the Court finds that proposed amici curiae, a collection of public interest organizations, have

10   demonstrated that they have an interest in the issues presented to the Court in plaintiffs’ motion

11   for preliminary injunction (Dkt 16). See California v. U.S. Dep’t of the Interior, 381 F. Supp. 3d

12   at 1164. The Court further finds that the information contained in the proposed amicus brief

13   (Dkt. 41-1) to be helpful regarding the potential public interest ramifications beyond the parties

14   directly involved regarding the impact of plaintiffs’ requested relief on low-income renters. See

15   Macareno, 378 F. Supp. 3d at 940.

16          Accordingly, the Court finds good cause to GRANT the motion for leave to file the

17   proposed amicus brief. Dkt. 41. Amici curiae shall file the amicus brief on or before

18   October 23, 2020.

19          Dated this 21st day of October, 2020.

20

21

22                                                          A
                                                            J. Richard Creatura
23
                                                            United States Magistrate Judge
24

     ORDER ON UNOPPOSED MOTION FOR LEAVE TO
     FILE BRIEF OF AMICI CURIAE - 2
